Citation Nr: 1622874	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy. 

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy. 

3.  Entitlement to service connection for eczematous dermatitis. 

4.  Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran retired from active duty in June 1974.  He served 20 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at an RO hearing before a Decision Review Officer in August 2010.  A transcript of this proceeding has been associated with the electronic claims file.  

In his October 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing in conjunction with his appeal.  However, in a second VA Form 9 submitted in March 2012, the Veteran indicated he now wished to have such a hearing.  In a July 2012 statement, the Veteran requested that his March 2012 hearing request be withdrawn.  In September 2013, he wrote and requested a hearing in conjunction with his appeal.  His appeal was remanded by the Board in October 2013 so that a hearing could be scheduled.  Later that month, he notified VA that he wished to have his Board hearing conducted at the Board's offices in Washington, D.C.  The Board notified the Veteran in a February 2014 letter that his hearing was scheduled for a date in early March 2014, but the record reflects that he did not appear for it.  As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.

This case was also before the Board in March 2014.  At that time, the Board granted 20 percent ratings, and no higher, for peripheral neuropathy of the right and left lower extremities for the entire period on appeal.  The Veteran then appealed the denial of entitlement to more than 20 percent for bilateral peripheral neuropathy of the lower extremities to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 joint motion for remand (JMR), the Court vacated the Board's decision to deny more than 20 percent for bilateral peripheral neuropathy and remanded the matter for compliance with the terms of the JMR. 
In March 2014, the Board also remanded several service connection claims, including eczematous dermatitis, right ankle condition, calluses of feet, bilateral stiff finger joints, and bilateral hammertoes.  Subsequent to the March 2014 Board decision, the RO granted service connection for right and left stiff finger joints in a February 2015 rating decision and granted left and right hammertoes with callouses in a September 2014 rating decision.  As such, these are no longer before the Board.  The RO continued the denial of service connection for eczematous dermatitis and right ankle condition and returned these issues to the Board.  

The case was before the Board again in September 2015 at which time all four issues were remanded for additional development.  Specifically, the September 2015 Board remand requested that the Veteran be afforded a new examination to determine the current level of severity of his bilateral peripheral neuropathy of the lower extremities and that addendum medical opinions be obtained regarding the eczematous dermatitis and right ankle issues.  With regard to the peripheral neuropathy issues decided below, the Board finds that the September 2015 remand instructions have been substantially accomplished.  Accordingly, a new remand is not required for the peripheral neuropathy claims in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As was noted in the September 2015 Board remand, the issue of entitlement to an earlier effective date for the grant of service connection for cataracts has been perfected, but not yet certified to the Board.  It was noted that a review of the claims file provided an indication that the agency of original jurisdiction (AOJ) was still taking action on this issue.  As such, the Board did not accept jurisdiction over the issue at that time.  A review of the claims file indicates that the AOJ has still not taken any action on this issue, despite a January 2016 memorandum regarding referral of this issue.  As such, the Board will, again, not accept jurisdiction over the issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for eczematous dermatitis and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

2.  Throughout the appeal period, the Veteran's left lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8599-8520 (2015).

2.  The criteria for an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8599-8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Since the May 2007 rating decision on appeal granted service connection for bilateral peripheral neuropathy of the lower extremities and assigned disability ratings and effective dates for the awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to increased ratings and readjudicated the matters, while September 2008 and October 2008 letters informed the Veteran of regulations pertinent to the establishment of an effective date.  Subsequently, August 2011, December 2011, July 2013, and January 2016 supplemental SOCs (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability (versus age-related) benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2006, October 2006, and October 2008, May 2012 and November 2015 examination are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is assigned a 20 percent evaluation for peripheral neuropathy in each lower extremity under the provisions of 38 C.F.R. § 4.124a, DCs 8599-8520.  DC 8520 assigns 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, DC 8520.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Evidence relevant to the current level of severity of the Veteran's peripheral neuropathy of the lower extremities includes September 2006, October 2006, October 2008, May 2012, and November 2015 VA examination reports.  There are also private treatment records dated between October 2007 and September 2014 and VA treatment records dated between November 2004 and August 2012.  

During the September 2006 fee-based examination, it was noted that neurological examination of the lower extremities revealed that motor function was within normal limits.  Sensory function was abnormal with findings of decreased sensation to light touch and pin prick of both feet.  The right lower extremity revealed knee jerk 2+ (normal) and ankle jerk 1+ (abnormal).  The left lower extremity also revealed knee jerk 2+ (normal) and ankle jerk 1+ (abnormal).  

During the October 2006 fee-based examination, the Veteran reported tingling and numbness in his toes and abnormal sensation in his feet, resulting in walking difficulty.  On neurological examination of the lower extremities motor and sensory function were within normal limits.  The right lower extremity revealed knee jerk 2+ (normal) and ankle jerk 2+ (normal).  The left lower extremity also revealed knee jerk 2+ (normal) and ankle jerk 2+ (normal).  

At the October 2008 fee-based examination, the Veteran reported that he had been diagnosed with peripheral neuropathy by a neurologist and EMG (electromyography) for five years.  The parts of the body affected were fingers, lower back, legs, and toes.  Due to the nerve disease there was tingling, numbness, abnormal sensation, pain, paresthesias and weakness of the affected parts.  There was no paralysis of the affects parts.  The symptoms were numbness in the finger and toes as well as pain in the fingers, toes, legs, and feet.  The symptoms described occurred constantly.  Treatments included various medications as well as epidural injections.  Neurological examination of the lower extremities showed motor function to be within normal limits.  Sensory function was abnormal with findings of sticking type reduced sensation in the distal toes and feet.  The modalities used to test sensory function were pin prick and feather.  The right lower extremity revealed knee jerk 2+ (normal) and ankle jerk 2+ (normal).  The left lower extremity also revealed knee jerk 2+ (normal) and ankle jerk 2+ (normal).  There was no motor dysfunction.  

The October 2008 examiner noted a diagnosis of peripheral neuropathy of the lower extremities associated with diabetes.  The disposition was noted to be ambulatory and the examiner wrote that the condition was symptomatic.  Significantly, the examiner wrote that the most likely peripheral nerve involved was "stocking glove distribution."  The subjective factors were noted to be sensory loss of the distal toes and feet.  The examiner noted that the Veteran was currently unemployed and indicated that the effect of the peripheral neuropathy of the lower extremities was that the Veteran's daily activity was limited by physical activity.  

At the May 2012 VA examination, the examiner noted a diagnosis of peripheral neuropathy beginning in 2004, and the Veteran experienced severe pain which was characterized as both constant and intermittent.  Paresthesias and/or dysthesias, and numbness of the bilateral lower extremities was characterized as severe, yet muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal, including deep tendon reflexes of the bilateral ankles.  Sensory examination was normal for the upper anterior thigh (L2) and thigh/knee (L3/4), bilaterally, but decreased for the lower leg/ankle (L4/L5/S1), bilaterally and foot/toes (L5) for the left lower extremity and absent for the foot/toes (L5) for the right lower extremity.  There were no trophic changes and the Veteran's gait was normal.  The examiner noted that the Veteran regularly used a cane to assist with ambulation and also indicated that, due to the peripheral nerve condition, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars and no EMG testing was done.  It was noted that the Veteran's lower extremity neurologic symptoms contributed to the Veteran's inability to work.  While the May 2012 VA examiner did not indicate which nerves were affected in the examination report, in a May 2013 addendum report, the examiner wrote that the sciatic nerve was affected with incomplete paralysis, mild.

During the November 2015 VA examination, the examiner noted diagnoses of diabetic sensory peripheral neuropathy of the bilateral hands and feet beginning in the early 2000s.  The examiner also noted a diagnosis of right leg radiculopathy of a mild severity secondary to lumbago.  The examiner noted that the Veteran experienced moderate pain which was constant, severe paresthesias and/or dysthesias, and severe numbness of the bilateral lower extremities.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was also normal, including deep tendon reflexes of the bilateral ankles.  Sensory examination was normal for the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5), bilaterally.  There were trophic changes, specifically dryness, and the Veteran's gait was found to be abnormal (slow with walker for stability).  The examiner noted that all nerves of the lower extremities were normal.  The examiner wrote that the Veteran constantly used a walker for ambulation and indicated that, due to the peripheral nerve condition, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars and no EMG testing was done.  The examiner wrote that the Veteran's peripheral nerve condition did not impact the Veteran's ability to work and also wrote that the Veteran's disability was of a moderate level of severity.  

With regard to pertinent private treatment records, October 2007 and September 2008 private EMGs both specifically documented evidence of moderate mixed distal symmetric peripheral neuropathy of the bilateral lower extremities. 

During the August 2010 RO hearing the Veteran reported experiencing occasional sharp pains down his thighs and sometimes up to his calf.  He also reported experiencing a tingling/numbing sensation.  

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for either extremity.  The most probative evidence of record is the October 2007 and September 2008 EMGs which objectively document moderate bilateral lower extremity peripheral neuropathy.  Furthermore, the November 2015 VA examiner described the Veteran's peripheral neuropathy as a moderate level of severity.

While the September 2006 fee-based examiner noted abnormal ankle jerk, the October 2006 and October 2008 examinations showed 2+ for all reflexes of the lower extremities, which is normal, and the May 2012 and November 2015 examinations also showed normal reflexes.  Also, the September 2006, October 2006, October 2008, May 2012, and November 2015 examinations all show normal muscle strength with no atrophy.  As such, the record over all does not provide a basis for the maximum rating under 38 C.F.R. § 4.123 for peripheral neuritis.  

Although the May 2012 VA examiner confirmed the Veteran's assertion that his peripheral neuropathy impacted his ambulatory ability, to the extent that it may impair his employability, neither the Veteran nor the examiner found that the Veteran was precluded from walking, or that other such impairment existed to the extent that the Veteran's peripheral neuropathy disability picture was "severe." While the Veteran was found to have sensory symptoms, taken together, these symptoms most closely approximate moderate incomplete paralysis.  

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected peripheral neuropathy; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned are adequate.  Ratings in excess of those assigned are provided for manifestations of the service-connected peripheral neuropathy, which are broadly expressed.  Although the Veteran is of retirement age and a total disability rating based on individual unemployability (TDIU) has already been assigned based on the severity of the peripheral neuropathy and other disabilities, the peripheral neuropathy symptoms themselves are not so severe as to be outside those contemplated by the schedular rating.  No hospitalization has been documented or otherwise shown to be required.  Review of the record also does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Finally, the Board is cognizant that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for his service-connected disabilities, to include his bilateral lower extremity peripheral neuropathy.  Therefore, the issue of entitlement to TDIU is moot.

The preponderance of the evidence is against the assignment of higher ratings.  There is no doubt to be resolved, and higher ratings for lower extremity peripheral neuropathy are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

An initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.


REMAND

With regard to the eczematous dermatitis issue, the Board notes that this issue was remanded on two previous occasions to obtain medical opinions as to whether current disability was incurred in service.  Because the opinions obtained still have not contemplated the in-service notations of a right leg boil in 1955, or reference to frequent boils in a June 1969 Report of Medical history, yet another opinion is necessary.  

With regard to the right ankle issue, the Board notes that this issue was also remanded on two previous occasions, first to obtain a VA examination and medical opinion and again to obtain an addendum medical opinion.   The Veteran was afforded a VA examination in July 2014 and diagnosed with right ankle sprains resolved, residual limited right ankle motion.  However, the examiner did not provide a nexus opinion as to whether a right ankle disability had its onset in service or was otherwise related to service.  As such, the Board remanded this issue again in September 2015 for an addendum medical opinion.  

Pursuant to the September 2015 Board remand, an addendum medical opinion was obtained in November 2015.  The examiner again opined that it was less likely than not (less than 50 percent probability) that a right ankle disorder is related to the Veteran's military service.  As rationale for this opinion, the examiner wrote that the Veteran's medical record did not have medical evidence of an ankle disorder, that the Veteran had a past self-reported sprain that resolved, and that there was no current ankle diagnosis or pathology.  

The November 2015 VA ankle addendum opinion appears to be based on factual inaccuracy, since the July 2014 VA examiner found limited right ankle motion attributed to the past ankle sprain.  As such, there does appear to be right ankle pathology during the course of this appeal, i.e., limitation of motion.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another effort to obtain a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran's claims file to a qualified person who should review it and express an opinion as to the etiology of the Veteran's skin disorder(s).  The evaluator is to specifically consider the Veteran's service treatment records, to include the December 1955 notation of a boil on the right leg and the June 1969 report of medical history which notes frequent boils.  Then, the evaluator is to opine as to whether the Veteran's any current skin disorder(s) had its onset in service or is at least as likely as not related to an in-service disease or injury.  

The examiner should also review a May 2007 private treatment record showing a history of recurring rash for many years, paying particular attention to the diagnosis of "R/O eczematous dermatitis," and indicate whether the Veteran has had eczematous dermatitis during the pendency of the claim (i.e., since May 2006) and, if so, provide a nexus opinion as to whether such disability had its onset in service or is otherwise related to in-service disease or injury.  

The examiner should specifically consider the Veteran's allegations of continuity of symptomatology during the August 2010 RO hearing, to include the Veteran's complaints of a rash during and since service, mostly on his back but also his chest.  

If the requested opinion cannot be made without a physical examination of the Veteran, that should be arranged.

A thorough rationale for any conclusions expressed should be provided.

2.  Send the Veteran's claims file to a qualified individual for an opinion addressing the etiology of any right ankle disorder. 

The examiner is to review the July 2014 VA examination report, paying particular attention to the diagnosis of "right ankle sprains resolved, residual limited right ankle motion," along with a September 2011 fee-bases examination report noting tenderness of the right ankle, and indicate whether the Veteran has a right ankle disability, including limitation of motion that had its onset in service or is otherwise related to in-service disease or injury. 

The examiner should specifically consider the Veteran's allegations of continuity of symptomatology, to include the Veteran's May 2004 statement and August 2010 RO hearing testimony, as well as the statements of many fellow service members dated from May 2004 to January 2006 regarding injuries to the Veteran's bilateral ankles/knees playing football during his military service and the fact that the Veteran is service-connected for bilateral knee/feet disabilities as well as a left ankle disability.  

If the requested opinion cannot be made without a physical examination of the Veteran, that should be arranged. 

A thorough rationale for any conclusions expressed should be provided. 

3.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran and his representative must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


